                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                      MILWAUKEE DIVISION


DANIEL WATKINS,
on behalf of himself and
all others similarly situated,                              Case No. 20-cv-316

                Plaintiff,                                  COLLECTIVE AND CLASS
                                                            ACTION COMPLAINT
        v.                                                  PURSUANT TO 29 U.S.C. §216(b)
                                                            AND FED. R. CIV. P. 23
BARDES PLASTICS, INC.
5225 West Clinton Avenue                                    JURY TRIAL DEMANDED
Milwaukee, Wisconsin 53223

                Defendant


                                          COMPLAINT


                                   PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Daniel Watkins, on behalf of himself and all other similarly situated

current and former hourly-paid, non-exempt Production employees of Defendant, Bardes

Plastics, Inc., for purposes of obtaining relief under the FLSA and WWPCL for unpaid overtime

compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’ fees, declaratory

and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

        2.      Defendant, Bardes Plastics, Inc., is a plastics packaging company headquartered

in Milwaukee, Wisconsin.



             Case 2:20-cv-00316-PP Filed 02/26/20 Page 1 of 23 Document 1
       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived and failed to compensate Plaintiff and all other current and former hourly-paid,

non-exempt Production employees for all hours worked and work performed each workweek,

including at an overtime rate of pay. Specifically, Defendant shaved time from Plaintiff’s and all

other hourly-paid, non-exempt Production employees’ weekly timesheets for pre-shift, post-shift,

and in-shift hours worked and/or work performed.

       4.      Defendant’s failure to compensate its hourly paid, non-exempt Production

employees for compensable work performed each workweek, including but not limited to at an

overtime rate of pay, was intentional, willful, and violated federal law as set forth in the FLSA

and state law as set forth in the WWPCL.

                                 JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to the claims occurred in this District, and

Defendant has substantial and systematic contacts in this District.




            Case 2:20-cv-00316-PP Filed 02/26/20 Page 2 of 23 Document 1
                                            PARTIES

       8.      Defendant is a Milwaukee, Wisconsin-based company with a principal office

address of 5225 West Clinton Avenue, Milwaukee, Wisconsin 53223.

       9.      For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       10.     For purposes of the FLSA, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms or variations thereof are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       11.     Plaintiff, Daniel Watkins, is an adult male resident of the State of Wisconsin

residing at 4037 West Calumet Road, Milwaukee, Wisconsin 53209.

       12.     Plaintiff’s Notices of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       13.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked as an hourly-paid, non-exempt Production employee at

Defendant’s Milwaukee, Wisconsin production facility, located at 5225 West Clinton Avenue,

Milwaukee, Wisconsin 53223.

       14.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff worked alongside all other hourly-paid, non-exempt Production

employees as part of Defendant’s plastics packaging production process.

       15.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former hourly-paid, non-exempt Production employees who work at, worked at,

and/or were employed by Defendant within the three (3) year period immediately preceding the

filing of this Complaint (ECF No. 1). Plaintiff performed similar job duties as other current and




            Case 2:20-cv-00316-PP Filed 02/26/20 Page 3 of 23 Document 1
former hourly-paid, non-exempt Production employees who work at, worked at, and/or were

employed by Defendant, and Plaintiff and all other current and former hourly-paid, non-exempt

Production employees were subject to Defendant’s same unlawful compensation policies and

practices as enumerated herein.

       16.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt

Production employees on whose behalf they bring this Complaint performed compensable work

in the same or similarly-titled positions at Defendant’s direction, on Defendant’s behalf, for

Defendant’s benefit, and/or with Defendant’s knowledge at Defendant’s Milwaukee, Wisconsin

production facility.

       17.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant supervised Plaintiff’s day-to-day activities and the day-to-

day activities of all other hourly-paid, non-exempt Production employees.

       18.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant hired, terminated, promoted, demoted, and suspended

Plaintiff and all other hourly-paid, non-exempt Production employees.

       19.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant reviewed Plaintiff’s work performance and the work

performance of all other hourly-paid, non-exempt Production employees.

       20.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established the work rules, policies, and procedures by which

Plaintiff and all other hourly-paid, non-exempt Production employees abided in the workplace.




           Case 2:20-cv-00316-PP Filed 02/26/20 Page 4 of 23 Document 1
       21.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s

employment and the employment of all other hourly-paid, non-exempt Production employees.

       22.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s work schedule and the work schedules

of all other hourly-paid, non-exempt Production employees.

       23.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid, non-exempt

Production employees’ hourly rates of pay and means of compensation.

       24.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

Production employees with work assignments and hours of work.

       25.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s hours of work and the hours of work of all other hourly-paid,

non-exempt Production employees were tracked and recorded by Defendant.

                                GENERAL ALLEGATIONS

       26.     In approximately October 2017, Plaintiff commenced employment at Defendant

via a temporary staffing agency as a Production employee at Defendant’s Milwaukee, Wisconsin

production facility.

       27.     On or about July 9, 2019, Defendant hired Plaintiff directly as a Production

employee.




            Case 2:20-cv-00316-PP Filed 02/26/20 Page 5 of 23 Document 1
       28.     During Plaintiff’s employment with Defendant, Plaintiff reported directly to

Robert Laughlin, Lead, who reported to Daniel Bruschback, Production Manager (until

approximately December 2019), who reported directly to Michael Heyer, President.

       29.     During the entirety of Plaintiff’s employment with Defendant, Defendant

compensated Plaintiff on an hourly basis and/or with an hourly rate of pay.

       30.     During the entirety of Plaintiff’s employment with Defendant, Plaintiff was a non-

exempt employee for purposes of the FLSA and WWPCL.

       31.     On a daily basis during Plaintiff’s employment with Defendant, Plaintiff worked

alongside other hourly-paid, non-exempt Production employees as part of Defendant’s plastic

production process at Defendant’s Milwaukee, Wisconsin production facility.

       32.     On a daily basis during Plaintiff’s employment with Defendant, Plaintiff

performed compensable work at Defendant’s direction, on Defendant’s behalf, for Defendant’s

benefit, and/or with Defendant’s knowledge as an hourly-paid, non-exempt Production employee

at Defendant’s Milwaukee, Wisconsin production facility.

       33.     On or about January 12, 2020, Plaintiff’s employment with Defendant ended.

       34.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), all of Defendant’s Production employees were hourly-paid, non-exempt

employees.

       35.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

regularly worked in excess of forty (40) hours per workweek.




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 6 of 23 Document 1
       36.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt

Production employees on a bi-weekly basis via check.

       37.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday

through Saturday.

       38.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

were non-union employees of Defendant.

       39.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

were subject to Defendant’s same pay and timekeeping policies and practices.

       40.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant maintained a manual punch-clock system (hereinafter simply

“Defendant’s manual timekeeping system”) that Plaintiff and all other hourly-paid, non-exempt

Production employees used on a daily basis for timekeeping and/or recordkeeping purposes.

       41.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

used Defendant’s manual timekeeping system on a daily basis for timekeeping and/or

recordkeeping purposes.

       42.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 7 of 23 Document 1
used Defendant’s manual timekeeping system to “clock in” and to “clock out” of work each day

at the beginning and end of their shifts, respectively.

       43.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

used Defendant’s manual timekeeping system to “clock out” and to “clock back in” for rest

breaks and meal periods each work day.

       44.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

performed compensable work immediately after “clocking in” via Defendant’s manual

timekeeping system at the beginning of their shifts and when returning from their rest breaks

and/or meal periods each work day.

       45.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

performed compensable work immediately prior to “clocking out” via Defendant’s manual

timekeeping system at the end of their shifts and when taking rest breaks and/or meal periods

each work day.

       46.     Each work day during the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant required Plaintiff and all other hourly-paid, non-

exempt Production employees to record their hours worked and work performed by “clocking

in” at the beginning of their shifts (when compensable work commenced), “clocking out” and

then “clocking back in” for rest breaks or meal periods during their shifts, and “clocking out” at

the end of their shifts (when compensable work ceased) via Defendant’s manual timekeeping

system.




           Case 2:20-cv-00316-PP Filed 02/26/20 Page 8 of 23 Document 1
       47.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

generally and customarily worked the following shifts each work week: “First Shift,” which was

5:00 a.m. to 3:30 p.m.; and/or “Second Shift,” which was 3:15 p.m. to 1:45 a.m.

       48.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production employees

used Defendant’s manual timekeeping system to record all hours worked and work performed

each work day and each workweek.

       49.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

“clock in” and “clock out” times each work day via Defendant’s manual timekeeping system

were kept, stored, and/or retained by Defendant.

       50.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff’s and all other hourly-paid, non-exempt Production employees’

“clock in” and “clock out” times each work day via Defendant’s manual timekeeping system –

including for all rest breaks and meal periods each work day – recorded, reflected, and

represented the actual hours worked and work performed each work day and each workweek by

Plaintiff and all other hourly-paid, non-exempt Production employees.

       51.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff

and all other hourly-paid, non-exempt Production employees for all hours actually worked and/or

work performed each work day and each workweek as recorded, reflected, and represented via

Defendant’s manual timekeeping system.




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 9 of 23 Document 1
       52.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s compensation practice applicable to Plaintiff and all other

hourly-paid, non-exempt Production employees was to round or adjust said employees’ actual

hours worked and/or work performed each work day as recorded, reflected, and represented via

Defendant’s manual timekeeping system in the following manner: forward in intervals of fifteen

(15) minutes at the beginning of said employees’ shifts; forward in intervals of fifteen (15)

minutes during employees’ shifts; and backwards in intervals of fifteen (15) minutes at the end

of said employees’ shifts. Such a practice resulted in Defendant shaving time from Plaintiff’s and

all other hourly-paid, non-exempt Production employees’ timesheets each work day and each

workweek for pre-shift, post-shift, and in-shift hours worked and/or work performed while

“clocked in” via Defendant’s manual timekeeping system.

       53.     For example, when Plaintiff and other hourly-paid, non-exempt Production

employees arrived to work at Defendant on any given work day and “clocked in” via

Defendant’s manual timekeeping system at 4:50 a.m. and immediately began performing

compensable work prior to the “First Shift” scheduled start time of 5:00 a.m., Defendant’s

practice was to begin compensating Plaintiff and all other hourly-paid, non-exempt Production

employees as of 5:00 a.m. on that work day.

       54.     For example, when Plaintiff and all other hourly-paid, non-exempt Production

employees arrived to work at Defendant on any given work day and “clocked in” (late) at 5:01

a.m. via Defendant’s manual timekeeping system for their “First Shift” scheduled start time of

5:00 a.m. and immediately began performing compensable work, Defendant’s practice was to

begin compensating Plaintiff and all other hourly-paid, non-exempt Production employees as of

5:15 a.m. on that work day.




         Case 2:20-cv-00316-PP Filed 02/26/20 Page 10 of 23 Document 1
       55.    For example, when Plaintiff and all other hourly-paid, non-exempt Production

employees took rest breaks and/or meal periods during their respective shifts on any given work

day, Defendant’s compensation practice was to “dock” Plaintiff and other hourly-paid, non-

exempt Production employees fifteen (15) minutes’ worth of pay if said employees did not

promptly return from said rest breaks and/or meal periods.

       56.    For example, when Plaintiff and other hourly-paid, non-exempt Production

employees “clocked out” (early) at 3:29 p.m. via Defendant’s manual timekeeping system on any

given work day after immediately ceasing performing compensable work prior to their “First

Shift” scheduled end time of 3:30 p.m., Defendant’s practice was to round or adjust Plaintiff’s

and all other hourly-paid, non-exempt Production employees’ “clock out” times to 3:15 p.m. for

compensation purposes on that work day.

       57.    For example, when Plaintiff and other hourly-paid, non-exempt Production

employees “clocked out” via Defendant’s manual timekeeping system on any given work day at

3:44 p.m. after immediately ceasing performing compensable work for the day (and after their

“First Shift” scheduled end time of 3:30 p.m.), Defendant’s practice was to round or adjust

Plaintiff’s and all other hourly-paid, non-exempt Production employees’ “clock out” times to

3:30 p.m. for compensation purposes on that work day.

       58.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant shaved time from Plaintiff’s and all other hourly-paid, non-

exempt Production employees’ timesheets for in-shift compensable work performed by failing to

compensate said employees for rest breaks and meal periods that were not work free and/or that

lasted less than thirty (30) consecutive minutes in duration as recorded and reflected via

Defendant’s manual timekeeping system.




         Case 2:20-cv-00316-PP Filed 02/26/20 Page 11 of 23 Document 1
       59.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s weekly routine or practice was to collect Plaintiff’s and all

other hourly-paid, non-exempt Production employees’ physical timecards (on which their names

and actual “clock in” and “clock out” times via Defendant’s manual timekeeping system were

recorded) on the Monday following the end of the prior workweek. Then, Defendant manually

shaved time from Plaintiff’s and all other hourly-paid, non-exempt Production employees’

physical timecards as described herein, and entered the shaved time into Defendant’s computer

system, which was sent to Defendant’s payroll company to compensate Plaintiff and all other

hourly-paid, non-exempt Production employee on a bi-weekly basis.

       60.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant shaved time from Plaintiff’s and all other hourly-paid, non-

exempt Production employees’ timesheets each work day and each workweek for pre-shift, post-

shift, and in-shift compensable work performed by failing to compensate Plaintiff and all other

hourly-paid, non-exempt Production employees when compensable work commenced each work

day (as recorded, reflected, and represented via Defendant’s manual timekeeping system);

instead, Defendant compensating Plaintiff and all other hourly-paid, non-exempt Production

employees based on the shaved time each workweek.

       61.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s pay policies and practices failed to compensate Plaintiff

and all other hourly-paid, non-exempt Production employees for work performed each work day

as described herein despite Defendant having an actual and accurate record of said employees’

pre-shift, post-shift, and in-shift hours worked and/or work performed via its manual

timekeeping system.




         Case 2:20-cv-00316-PP Filed 02/26/20 Page 12 of 23 Document 1
       62.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant knew and/or was aware that its pay policies and practices

failed to compensate Plaintiff and all other hourly-paid, non-exempt Production employees for

pre-shift, post-shift, and in-shift compensable work performed as described herein despite having

a record of all hours worked and work performed each work day and each workweek via its

manual timekeeping system.

       63.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all

other hourly-paid, non-exempt Production employees for all hours actually worked and/or work

performed each work day and each workweek, including but not limited to at an overtime rate of

pay.

       64.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to,

on a daily and/or weekly basis, compensate Plaintiff and all other hourly-paid, non-exempt

Production employees when compensable work commenced and ceased each work day.

       65.    During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1) and during workweeks when no overtime was due, if any, Defendant

suffered or permitted Plaintiff and all other hourly-paid, non-exempt Production employees to

work without being paid appropriate and lawful compensation for all hours worked and/or work

performed each work day and each workweek.




         Case 2:20-cv-00316-PP Filed 02/26/20 Page 13 of 23 Document 1
       66.     Defendant was or should have been aware that its compensation policies in

practice failed to compensate Plaintiff and all other hourly-paid, non-exempt Production

employees in the same or similar fashion for all hours worked and/or work performed each work

day and each workweek, including but not limited to at an overtime rate of pay.

               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       67.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

               All hourly-paid, non-exempt Production employees employed by
               Defendant within the three (3) year period immediately preceding
               the filing of this Complaint (ECF No. 1) who have not been
               compensated for all hours worked in excess of forty (40) hours in a
               workweek as a result of Defendant’s timeshaving practices.

       68.     Defendant, as a matter of policy and practice, did not compensate its employees

for all compensable hours worked or work performed each work day (and on a workweek basis)

by the FLSA Collective. Specifically, Defendant’s unlawful compensation practice shaved time

from the FLSA Collective’s timesheets for all pre-shift, post-shift, and in-shift hours worked

and/or work performed each work day while “clocked in” via Defendant’s manual timekeeping

system. These practices resulted in Plaintiff and the FLSA Collective being denied overtime

compensation by Defendant at the rate of one and one-half times their regular hourly rate of pay

for hours worked in excess of forty (40) in a workweek.

       69.     The First Claim for Relief is brought under and maintained as opt-in Collective

Actions pursuant to § 216(b) of the FLSA, 29 U.S.C. 216(b), by Plaintiff on behalf of the FLSA

Collectives.

       70.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).



           Case 2:20-cv-00316-PP Filed 02/26/20 Page 14 of 23 Document 1
       71.    Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff as stated herein are the same as those

of the FLSA Collective.

       72.    Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all work performed and/or hours worked, including overtime

compensation, each workweek.

       73.    The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s facility in areas where postings

are normally made.

       74.    Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.




         Case 2:20-cv-00316-PP Filed 02/26/20 Page 15 of 23 Document 1
                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       75.     Plaintiff brings this action on behalf of himself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

               All hourly-paid, non-exempt Production employees employed by
               Defendant within the two (2) year period immediately preceding
               the filing of this Complaint (ECF No. 1) who have not been
               compensated for all hours worked in a workweek as a result of
               Defendant’s timeshaving practices.

       76.     The members of the Wisconsin Class are readily ascertainable. The number and

identity of the members of the Wisconsin Class are determinable from the records of Defendant.

The job titles, length of employment, and the rates of pay for each member of the Wisconsin

Class are also determinable from Defendant’s records. For purposes of notice and other purposes

related to this action, their names and addresses are readily available from Defendant. Notice can

be provided by means permissible under Fed. R. Civ. P. 23.

       77.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of the Wisconsin Class.

       78.     Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Class were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Class

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each




           Case 2:20-cv-00316-PP Filed 02/26/20 Page 16 of 23 Document 1
member of the Wisconsin Class. Plaintiff and other members of the Wisconsin Class sustained

similar losses, injuries and damages arising from the same unlawful policies and practices and

procedures.

       79.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who are experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       80.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Class to redress the wrongs done to them.

       81.     Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Wisconsin Class, establishing incompatible standards of




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 17 of 23 Document 1
conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          82.   Defendant has violated the WWPCL regarding payment of regular wages and

overtime wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          83.   There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Class to perform work for Defendant’s benefit without being properly compensated; (3) Whether

Defendant failed to pay Plaintiff and the Wisconsin Class for all work Defendant suffered or

permitted them to perform each work day and each workweek; and (4) The nature and extent of

class-wide injury and the measure of damages for the injury.

          84.   The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,




            Case 2:20-cv-00316-PP Filed 02/26/20 Page 18 of 23 Document 1
economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                  FIRST CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
                    (Plaintiff on behalf of himself and the FLSA Collective)

       85.     Plaintiff, on behalf of himself and the FLSA Collective, reassert and incorporate

by reference all paragraphs set forth above as if restated herein.

       86.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       87.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       88.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       89.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       90.     Defendant violated the FLSA by suffering or permitting Plaintiff and the FLSA

Collective to perform work without being properly or lawfully compensated for each hour

worked in excess of forty (40) hours each workweek. Specifically, Defendant’s unlawful

compensation practice shaved time from the FLSA Collective’s timesheets for all pre-shift, post-

shift, and in-shift hours worked and/or work performed while “clocked in” via Defendant’s

manual timekeeping system. By failing to compensate the FLSA Collective in such a fashion as

described herein, this unlawful compensation practice denied Plaintiff and the FLSA Collective

overtime premium pay for each hour they worked in excess of forty (40) hours each workweek

and for which Defendant is liable pursuant to 29 U.S.C. § 216(b).




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 19 of 23 Document 1
       91.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       92.     Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       93.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith nor with reasonable grounds to believe that its actions and omissions were

not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       94.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       95.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 20 of 23 Document 1
                                SECOND CLAIM FOR RELIEF
              Violation of the WWPCL – Unpaid Overtime and Regular Wages
                   (Plaintiff, on behalf of himself and the Wisconsin Class)

       96.     Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       97.     At all relevant times, Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a).

       98.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

       99.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class within the meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq.,

104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       100.    Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       101.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class regular wages and overtime compensation.

       102.    Throughout the Wisconsin Class Period, Defendant maintained and perpetrated an

unlawful compensation practice that shaved time from Plaintiff’s and the Wisconsin Class’

timesheets for all pre-shift, post-shift, and in-shift hours worked and/or work performed while

“clocked in” via Defendant’s manual timekeeping system each work day and each workweek,

resulting in Defendant impermissibly and unlawfully failing to compensate Plaintiff and the




          Case 2:20-cv-00316-PP Filed 02/26/20 Page 21 of 23 Document 1
Wisconsin Class for any and all hours worked and/or work performed each work day and each

workweek at a regular and/or at an overtime rate of pay, in violation of the WWPCL.

         103.   Defendant willfully failed to pay Plaintiff and the Wisconsin Class regular wages

and overtime premium compensation for all hours worked in excess of forty (40) hours a

workweek, in violation of the WWPCL.

         104.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         105.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

         WHEREFORE, it is respectfully prayed that this Court grant the following relief:

            a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
               supervised Notice, to all similarly-situated current and former hourly-paid, non-
               exempt Production employees who worked at and/or were employed by
               Defendant informing them of this action and their rights to participate in this
               action. Such Notice shall inform all similarly-situated current and qualified
               former employees of the pendency of this action, the nature of this action, and of
               their right to “opt in” to this action. Additionally, such notice will include a
               statement informing the similarly-situated current and qualified former employees
               that it is illegal for Defendant to take any actions in retaliation of their consent to
               join this action;

            b) At the earliest possible time, issue an Order certifying this action as a class action
               pursuant to Federal Rules of Civil Procedure 23;




           Case 2:20-cv-00316-PP Filed 02/26/20 Page 22 of 23 Document 1
          c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
             as class counsel pursuant to Federal Rules of Civil Procedure 23;

          d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
             2202, declaring Defendant’s actions as described in the Complaint as unlawful
             and in violation of the FLSA and Wisconsin Law and applicable regulations and
             as willful as defined in the FLSA and Wisconsin Law;

          e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt Production employees damages in the
             form of reimbursement for unpaid regular wages and unpaid overtime wages for
             all time spent performing compensable work for which they were not paid
             pursuant to the rate provided by the FLSA and WWPCL;

          f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated hourly-paid, non-exempt Production employees liquidated
             damages pursuant to the FLSA and WWPCL in an amount equal to, and in
             addition to the amount of wages and overtime wages owed to them;

          g) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated hourly-paid, non-exempt Production employees for the costs and
             attorneys’ fees expended in the course of litigating this action, pre-judgment and
             post-judgment interest; and

          h) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt
             Production employees with other relief that the Court deems just and equitable.

             PLAINTIFF DEMAND A JURY AS TO ALL TRIABLE ISSUES

             Dated this 26th day of February, 2020

                                                  WALCHESKE & LUZI, LLC
                                                  Counsel for Plaintiff

                                                  s/ Scott S. Luzi                       .




                                                  James A. Walcheske, State Bar No. 1065635
                                                  Scott S. Luzi, State Bar No. 1067405
                                                  David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com



        Case 2:20-cv-00316-PP Filed 02/26/20 Page 23 of 23 Document 1
